PER CURIAM.
Singleton appeals his conviction and sentence for robbery with a firearm and aggravated assault. He raises two issues on appeal. We reverse as to the first issue because we agree with the appellant that his sentencing guidelines scoresheet was improperly calculated. The scoresheet and judgment of conviction incorrectly classify the offense of robbery with a firearm as a life felony instead of first-degree felony punishable by life. See § 812.13(2)(a), Fla. Stat. (1987). The crime of aggravated assault, however, was properly scored as a third-degree felony. See § 784.021, Fla. Stat. (1987). Therefore, Singleton should have been sentenced within the recommended guidelines range of 3½ to 4½ years, rather than the range of 4⅛⅛ to 5½ years within which he was sentenced. However, we find no error as to appellant’s second point on appeal because the issue was not properly preserved for appellate review. Tillman v. State, 471 So.2d 32 (Fla.1985).
Accordingly, we reverse and remand with directions to the trial court to sentence appellant within the correct guideline range and to correct the judgment of conviction.
REVERSED AND REMANDED.
ANSTEAD, LETTS and WALDEN, JJ„ concur.